Citation Nr: 1523755	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-23 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left hip condition, as secondary to service-connected low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1979 to February 1993.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the Veteran's claim of service connection for a left hip condition, as secondary to his service-connected back disability.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA was conducted. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2014). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 
38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In the instant case, the Veteran was afforded a VA Compensation and Pension (C&P) examination in November 2011, nearly 4 years ago. During the examination, the Veteran was diagnosed with a chronic left hip strain. After a review of the Veteran's claims file, and medical history, to include the Veteran's service treatment records, post-service treatment records, and private medical evidence, the VA examiner concluded that the Veteran's left hip condition was less likely than not caused/etiologically related to the Veteran's already service-connected low back condition. As a rationale for his negative nexus conclusion, the examiner noted that the Veteran's hip condition was centered and not towards his lower back, and therefore, unrelated to his back condition.  

The Board, however, find the November 2011 examination to be inadequate for an appellate review on the merits. While the VA examiner provided a nexus opinion regarding causation, the examiner failed to provide any analysis or conclusion with regards to whether the Veteran's left hip condition was aggravated by the Veteran's service-connected back condition. See Allen v. Brown, 7 Vet. App. at 448. As noted above, conditions that are aggravated by an already service-connected condition may also be compensable under VA regulations, and therefore, may be service connected. Id. Accordingly, any examination or medical opinion that is obtained without opining on both causation and aggravation is deemed inadequate. 

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Board similarly finds that the private medical records provided by the Veteran which speak to the Veteran's hip condition are also inadequate for purposes of establishing a secondary condition. Specifically, the Veteran submitted medical evidence from his treating physician at Integrated Pain Associates who offered a conclusory recommendation that the Veteran's hip condition is caused, or related to, his low back disability. See Private Medical Report from Integrated Pain Associates, dated May 2011. However, in his cursory comment regarding the Veteran's hip condition, the private examiner fails to provide any reasoning or basis for his conclusion of the relationship between the two conditions. The Board notes that the probative value of a medical conclusion is in the analysis, reasoning, or basis, supporting such opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Without any supporting basis, such medical evidence is inadequate, and provides little probative evidentiary value in any analysis on the merits. Id. Therefore, the Board finds that this private medical evidence, while seemingly in favor of the Veteran's claim, cannot be dispositive of the inquiry at hand. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed left hip disability that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

The RO should specifically seek from the Veteran any additional/updated private medical examination or records from his treating physician that are already of record. Specifically, the RO should seek to find X-ray diagnostics noted in the November 2011 examination, which was not available during the Veteran's last examination. 

3. After the above has been completed, the RO should obtain an examination and opinion from a suitably qualified examiner.  This report should discuss the etiology of the claimed hip condition, to include as secondary to the Veteran's service-connected low back disability, and addressing whether it is at least as likely as not that the Veteran's disorder is related to / caused by, or AGGRAVATED (permanently worsened beyond normal progression) by his service-connected back disability, or his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.  In addition, the examiner is requested to please comment on the Private Medical Report from Integrated Pain Associates, dated May 2011, as well as the previous March 2011 VA examination report.  

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




